DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 16, 18, 21-24, 27-29, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medwick (US Pub 20020136905) in view of US PN 5,393593 in further view of any one of US Pub 20130149473, US Pub 20050008796 or US Pub 20140237917.
Regarding claim 16 and 18: Medwick teaches a composite film comprising a first transparent substrate stack 10, a dielectric layer 20, and two IR reflection stacks, wherein the dielectric layer 20 is between the two IR reflection stacks (see Figures and 0023-0036). 
Each IR reflection stack can consist of two titanium metal blockers and a silver functional layer directly between the two metal blockers (see teachings in 0027-0030, 0033-0036 of a titanium sub-primer and titanium primer layer sandwiching the silver layers) in the following manner.

    PNG
    media_image1.png
    287
    946
    media_image1.png
    Greyscale

Medwick’s blocker layers overlying the functional layers have thicknesses falling within the range claimed (See 0030, 0035, Table 1) and the blocker layers underlying the functional layers have a thickness less than 100A (see 0027, 0033) which overlaps the range claimed. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Medwick’s workable ranges (MPEP 2144.05). 
The substrate stack 10 can be a tinted glass substrate layer (see 0017, 0023) such as that described in USPN 5,393,593 (see 0023). As the glass described in ‘593 is a dark glass that has a visible transmission within the claimed range (see entire disclosure of ‘593 including Table 1), it would have been obvious to one having ordinary skill at the time of invention to make Medwick’s glass substrate layer a dark glass with a transmission as claimed with a reasonable expectation of success.
Although Medwick does teach the suitability of polymers for their substrate stack, Medwick does not explicitly disclose a polymer layer together with their glass layer as required by the claim. However, Medwick does not exclude this and instead, only generally teaches their substrate stack being a pane in an IG unit. 
	Given that it is well known and desired in the art to make panes in IG units have a laminated structure comprising (glass/PVB/glass) (see US Pub 20130149473 par. 0046; US Pub 20050008796 Figures and USPub 20140237917 Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to make their substrate stack (pane) having a laminated structure including a PVB layer and an additional glass added to their dark glass to obtain a desirable pane for an IG unit. 
Regarding claim 21: The composite film can be made to have a TSER within the range claimed (see Tables III and IIIB). 
Regarding claims 22 and 23: The functional layers can consist essentially of silver and the blocking layers can consist essentially of titanium (see 0027-0030, 0033-0036).
Regarding claims 24: The first functional layer can have a thickness within the range of claim 24 (see 0028 and Table 1) and the second functional layer can have a thickness within the range of claim 25 (see 0034, Table 1).
Regarding claim 27: The dielectric layer 20 can comprise a material required by claim 27 (see 0031-0032, Examples). 
Regarding claim 28: Medwick fails to provide an explicit example meeting claim 28 (note the Examples in Table 1 does not show the sub-primer blocker layers or their thicknesses), however, Medwick would still be considered to anticipate the claim given the explicit teachings therein.
Specifically, Medwick explicitly teaches that their first functional layer can have a thickness of 128A and their second functional layer can have a thickness of 246A (see Example 1 in Table 1) which provides for an average thickness THFL of 187A.
 Medwick also explicitly teaches that their metal blocker layer overlying a first functional layer can be 15A (see Example 1, Table 1 for example), the metal blocker layer overlying a second functional layer can be 15A (see Example 1, Table 1), the metal blocker layer underlying the first functional layers will have a thickness of less than 100A (see 0027, 0033) and the metal blocker layer underlying the second functional layer will have a thickness of less than 100A (see 0027, 0033). This will necessarily provide for an average THBL1 falling within a range of 7.5A (15A+15A+0A+0A=30/4=7.5A) to 57.5A (15A+15A+100A+100A=230/4=57.5A).
	The above will provide for a THBL1/THFL ratio within the range of 0.04 (7.5/187=0.04) to 0.31 (57.4/187=0.31) meeting claim 28.
Regarding claim 29 and 31: Medwick’s composite film can consist of a first transparent substrate stack 10, a first dielectric layer 14 adjacent to the substrate, a first titanium metal blocker layer (although not shown in Figures, see the presence of titanium sub-primer in par. 0027) adjacent to the first dielectric layer 14, a first functional layer of silver 16 adjacent to the first titanium blocker layer, a second titanium metal blocker layer 18 adjacent to the first functional layer 16, a second dielectric layer 20 adjacent to the second titanium blocker 18, a third titanium metal blocker layer (although not shown in Figures, see the presence of sub-primer in par. 0033 which is taught to be the same as the first sub-primer discussed in 0027) adjacent to the second dielectric layer 20, a second functional layer of silver 22 adjacent to the third titanium blocker layer, a fourth titanium blocker layer 24 adjacent to the second functional layer 22, a third dielectric layer 26 adjacent to the fourth titanium blocker layer 24 (see Figures and 0023-0036) and a second transparent substrate can overly the third dielectric layer 26 (see teaching of additional material applied to layer 26 in par 0037 which will inherently have some degree of transparency given transmission values in Tables and given that the additional material has layer 26 on a surface, it is considered a substrate in as much as the term has been defined; Also see par. 0039 and Figure 2 which explicitly teaches a transparent substrate overlying layer 26). The sequence is shown below.

    PNG
    media_image2.png
    288
    946
    media_image2.png
    Greyscale

	For reasons above, Medwick’s first substrate stack 10 can include a dark glass layer having a transmission as claimed and it would have been obvious to also include a PVB layer and an additional glass in the substrate stack. 
Medwick also teaches a method of forming the above composite film wherein each layer is formed in sequence with the second transparent substrate provided thereon. 
Regarding claims 34: The composite film can comprise a TSER within the range claimed (see Tables III and IIIB). 

2.	Claim(s) 16, 18, 21, 22-24, 27-28, 29, 31, and 34 is/are rejected under 35 U.S.C. 103(a) as being obvious over Leyder (US Pub 20150185382) in view of US PN 5,393593.
Regarding claim 16 and 18: Leyder teaches a composite film comprising a first transparent substrate stack, a dielectric layer 26, and two IR reflection stacks, wherein the dielectric layer 26 is between the two IR reflection stacks (see abstract and Figures). 
Each IR reflection stack consist of two metal blockers (30, 32, 34, 36), which can be titanium, with a silver functional layer (40, 42) between the two metal blockers (see Figures and 0025). See the sequence below.

    PNG
    media_image3.png
    469
    551
    media_image3.png
    Greyscale

The metal blocker layers can have a thickness within the range claimed (see 0027-0028, 0111).
The substrate stack comprises a first polymer substrate layer 20 such as PET (see 0019) and a window glass (although the window glass is not shown in Figures, see par. 0021, 0050, 0061, 0163 for example wherein the 20 is adhered to window glass). Although Leyder does not teach the window glass being dark having a transmission as claimed, they do not exclude it either. 
As ‘593 teaches dark window glass with a transmission in the range claimed being desirable in the art, it would have been obvious to one having ordinary skill at the time of invention to modify Leyder to include their window glass being dark with a transmission in the range claimed to obtain a desirable window glass. 
Regarding claim 21: Leyder’s composite film has a TSER in a range overlapping that claimed (see 0062, 0148-0149). As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Leyder’s workable range (MPEP 2144.05). 
Regarding claims 22 and 23: The functional layers can consist essentially of silver (see Figures, 0032) and the blocking layers can consist essentially of a metal wherein the metal can be titanium (see 0024-0025, 0107-0109).
Regarding claims 24 and 28: Leyder’s first and second functional layers can each have a thickness in a range overlapping Applicants’ (see 0033, 0115). As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Leyder’s workable range (MPEP 2144.05). 
	Although Leyder does not explicitly disclose a ratio as recited in claim 28, given that Leyder allows for each of their four metal blocking layers to each have a thickness of 0.5-5nm or even 0.5-1nm (see 0027-0028, 0111) and each of their two functional layers to have a thickness of for example, 1-25nm or even 1-20nm (see 0033, 0115), this would allow for average thicknesses of the functional layers and blocking layers providing ratios overlapping that claimed. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Leyder’s workable ranges (MPEP 2144.05). 
Regarding claim 27: The dielectric layer can comprise a material required by claim 27 (see 0037, 0121). 
Regarding claim 29 and 31: The composite film can specifically consists of a first transparent substrate stack, a first dielectric layer 25 adjacent to the substrate stack, a first metal blocker layer 30 which can be titanium adjacent to the first dielectric layer 25, a first functional layer of silver 40 adjacent to the first titanium blocker layer, a second metal blocker 32 which can be titanium adjacent to the first functional layer 40, a second dielectric layer 26 adjacent to the second titanium blocker 32, a third metal blocker layer 34 which can be titanium adjacent to the second dielectric layer 26, a second functional layer of silver 42 adjacent to the third titanium blocker layer, a fourth metal blocker layer 36 which can be titanium adjacent to the second functional layer 42, a third dielectric layer 27 adjacent to the fourth titanium blocker layer  (see Figures) and a second transparent substrate overlies the third dielectric layer 27 (see teaching of additional material 60 and/or a protective layer 70 applied to layer 27 which will inherently have some degree of transparency given transmission values taught in Leyder and given that the additional material and/or protective layer will have a layer on a surface, it is considered a substrate in as much as the term has been defined). See the sequence below,

    PNG
    media_image4.png
    469
    611
    media_image4.png
    Greyscale

For reasons above, Leyder’s first substrate stack includes a PET polymer layer  20 and window glass (not shown) and it would have been obvious to make the window glass dark with a transmission as claimed. 
Leyder teaches a method of forming the above composite film wherein each layer is formed in sequence with the second transparent substrate provided thereon. 
Regarding claim 34: Leyder’s composite film has a TSER in a range overlapping that claimed (see 0062, 0148-0149). As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Leyder’s workable range (MPEP 2144.05). 

Response to Arguments
Applicant’s arguments filed July 6, 2022 have been considered but are not persuasive. Specifically, Applicants argue that the prior art relied upon does not teach the claimed inventions as now amended but this is not persuasive because the prior art does in fact teach the inventions for reasons provided above in the Office Action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784